Jfotti'tl) Court of
                                          Antonio,

                                        February 26, 2015


                                       No. 04-14-00729-CV


                                        Jeremiah Trombly,
                                             Appellant


                                                 v.



                                    Department of the Air Force,
                                             Appellee


                              Trial Court Ca.se No. CV-14-0000304


                                         O RDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument arc denied, and the
cause is advanced for ON BRIEFS submission on April 1, 2015, to the following panel: Justice
Patricia O. Alvarez. Justice Luz Elena D. Chapa. and Justice Jason Pulliam. All parties will be
notified of the Court's decision in this appeal in accordance with TEX R. APP. P. 48.

       Hither parly may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX, R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the dale of this order.


       It is so ORDERED on February 26, 2015.



                                                             Patricia C). Alvarez. Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/i
court on this February 26. 2015.